Title: From John Adams to Jean George Holtzhey, 2 January 1783
From: Adams, John
To: Holtzhey, Jean George


Sir
Paris Jany. 2d. 1783.

I have recd. the Letter, which You did me the honor to write me on the 23d. Decr. together with the Explication of your new Medal, in Commemoration of the Signature of the Treaty of Commerce, which is equally ingenious with that which celebrates the Acknowledgment of American Independence. These Events are worthy of your Ingenuity, Sir, and deserve to be remembered by Posterity, not only for the Blessings which will be derived to the two Nations, but by the Influence they have had in accelerating the Disposition of G. Britain for a general Peace: for whether such a Peace shall take place this Year or not, there is great Reason to believe it will happen some Years the sooner, for those Events which You are labouring to immortalize.
Please to accept of my thanks for this fresh Instance of your obliging Attention to me, & believe me to be, with great Respect, Sir / your most obedient / & most humble Servant
